                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT,

                         Plaintiff,
                                                                             No. 2:18-cv-00667-JB-KRS
v.

DESTINEE MOORE; RAYMOND
SMITH; GEO; LCCF; M VALERIANO;
STACEY BEAIRD; KATHERINE BROODIE;
P VALDEZ; and GERMAN FRANCO,

                         Defendants.

            ORDER DENYING DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
                     AND PLAINTIFF’S MOTION FOR DISCOVERY

        THIS MATTER comes before the Court on Defendants’ motion for a protective order

seeking to avoid discovery from Plaintiff (Doc. 12), and Plaintiff’s motion for discovery asking

permission to propound requests on Defendants. 1 (Doc. 13). Having considered the parties’

submissions related to these motions along with record in this case, the Court denies both

without prejudice.

        Prisoner complaints are excluded from pre-trial case management procedures, including

discovery obligations, under the Court's local rules. See D.N.M.LR-Civ. 16.3(d). Thus, the

parties are not obliged to engage in or respond to discovery. Additionally, the complaint in this

case is subject to screening under 28 U.S.C. § 1915A. Under that statute, the Court may dismiss

a prisoner civil rights complaint sua sponte “if the complaint . . . . is frivolous, malicious, or fails

to state a claim on which relief may be granted.” 28 U.S.C. § 1915A(b). That screening function

has not yet occurred, and there is a pending dispositive motion. If the complaint survives

1
 Plaintiff has also sought discovery under Federal Rule of Civil Procedure 56(d) in responding to Defendants’
motion for summary judgment. (See Doc. 20) This order does not purport to adjudicate Plaintiff’s “Rule 56[d]
MOTION to Stay consideration of MOTION for Summary Judgment.” (Doc. 20). That motion will be taken up as
part of resolving the pending dispositive motion.
screening and/or dispositive motion practice, the Court will determine whether to hold a Rule 16

discovery conference otherwise order a Martinez report. See Martinez v. Aaron, 570 F.2d 317

(10th Cir. 1978) (requiring prison officials, if ordered, to (1) thoroughly explain the allegations

in a prisoner’s complaint; (2) provide the results, if any, of their investigation into the

allegations; (3) submit affidavits supporting any facts in the report; and (4) provide copies of all

grievances and other documents related to the administrative record).

       IT IS, THEREFORE, ORDERED that Defendants’ motion for a protective order

(Docs. 12 & 13) are DENIED without prejudice.


                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
